Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 and 9 of U.S. Patent No. 10,919,985. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘985 encompasses the instant claims.

Regarding claim 1, claim 1 of ‘985 claims a composition comprising hydrophobic nanocellulose, wherein said nanocellulose contains about 0.5 wt % sulfur content or less, and wherein said nanocellulose is characterized by a crystallinity of at least 60%.

Regarding claim 2, claim 4 of ‘985 claims the nanocellulose is in the form of cellulose nanocrystals and/or cellulose nanofibrils.

Regarding claim 4, claim 5 of ‘985 claims the crystallinity is at least 80%.
	
	Regarding claims 5 and 15, claim 6 of ‘985 claims the nanocellulose is characterized by an onset of thermal decomposition of about 300° F. or higher.

	Regarding claim 6, claim 7 of ‘985 claims the nanocellulose is characterized by a transmittance of less than about 20% at a wavelength of 400 nm.

	Regarding claim 7, claim 9 of ‘985 claims a product optionally further comprises a material selected from the group consisting of a polymer, a carbon fiber, graphene, a glass, a solvent, a fluid, a substrate, and combinations thereof.

Claims 1-2, 4-7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 and 9 of U.S. Patent No. 10,214,595. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘595 encompasses the instant claims.

Regarding claim 1, claim 1 of ‘595 claims a composition comprising hydrophobic nanocellulose and lignin, wherein hydrophobicity of said nanocellulose arises from said lignin, wherein said nanocellulose contains about 0.5 wt % sulfur content or less, and wherein said nanocellulose is characterized by a crystallinity of at least 60%.

Regarding claim 2, claim 4 of ‘595 claims the nanocellulose is in the form of cellulose nanocrystals and/or cellulose nanofibrils.

Regarding claim 4, claim 5 of ‘595 claims the crystallinity is at least 80%.
	
	Regarding claims 5 and 15, claim 6 of ‘595 claims the nanocellulose is characterized by an onset of thermal decomposition of about 300° F. or higher.

	Regarding claim 6, claim 7 of ‘595 claims the nanocellulose is characterized by a transmittance of less than about 20% at a wavelength of 400 nm.

	Regarding claim 7, claim 9 of ‘595 claims a product optionally further comprises a material selected from the group consisting of a polymer, a carbon fiber, graphene, a glass, a solvent, a fluid, a substrate, and combinations thereof.

Claims 1, 3-4 and 10  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,499,637. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘637 encompasses the instant claims.

Regarding claims 1, 3-4 and 10, claim 8 of ‘637 claims a composition comprising hydrophobic, lignin-coated nanocellulose, wherein said nanocellulose contains about 0.5 wt % sulfur content or less wherein said nanocellulose is characterized by a crystallinity of at least 80%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pu (CN102276734, English translation) in view of Ding et al (CN1341663, English translation).
Pu, claim 1, claims adding the nano-crystalline cellulose powder obtained after freeze drying to a hydrolysis- through silane coupling agent for surface modification in an ethanol HCl system, and reacting the hydrolyzed silanol hydroxyl group with a hydroxyl group on the surface of the nanocrystalline cellulose to generate a hydrogen bond, thereby introducing a hydrophobic group in the silane coupling agent into the surface of the nanocrystalline and further filtering and drying the modified nano-crystalline cellulose. 
Although Pu teaches a method to make nanocrystalline cellulose comprising heating at 60oC, Pu does not teach a method to make nanocrystalline cellulose at room temperature. 
Ding teaches a method for preparing nanocrystalline cellulose I (NCC-I) by using inorganic acid hydrolyzed cellulose fiber wherein the NCC-I was prepared by one-step hydrolysis of strong acid at room temperature. 
The method for preparing NCC by acid-hydrolyzed cellulose fibers according to the present invention comprises first hydrolyzing cellulose fibers with a mineral acid to obtain NCC-I having a particle diameter of about 30 nm and a crystallinity of about 80%, which is prepared by using a volume concentration of 45% -60% sulfuric acid, hydrolyzed by ultrasonic vibration at 0-38 ° C for 2-24 hours, the product obtained by hydrolysis is deionized water washing, alkali neutralization, membrane separation, desalinated water, acetone washing and dehydration, vacuum drying at room temperature , NCC-I powder was obtained. 
The cotton fiber is hydrolyzed by sulfuric acid at room temperature, which mainly breaks the cellulose macromolecular chain, reduces the molecular weight, destroys the amorphous region, and destroys the defective crystalline region. 
When the cellulose fibers are hydrolyzed by sulfuric acid, the crystallinity of the fibers also changes. The crystallinity of the un-hydrolyzed mature cotton fiber is about 75%, and the crystallinity of NCC-I obtained after hydrolysis is 75%-83%. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the method as taught by Ding to make the nano-crystalline cellulose powder as taught by Pu as the method as taught by Ding eliminates the need for a heating step and further keeps the crystallinity of the cellulose intact at about 75%-83%. 

Regarding claim 2, Ding teaches a component NCC containing a large number of crystal parts, and the particle diameter thereof is in the range of nanometer size (1-100 nm), and contains fractions of unit fibrils and microfibrils. 
Microfibrils are synonymous with nanofibrils. 

Regarding claim 7, a urea-formaldehyde resin comprising surface modified nanocellulose which can be a polymer or substrate as claimed in claim 7. 

Claims 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al (20110183141) in view of Ding et al (CN1341663, English translation).
Beck, paragraph 9 of the PGPUB, teaches a nanocrystalline cellulose (M-NCC) in a dried form in which monovalent cations M+ of an M-NCC water-dispersible dried form are at least partially replaced by polyvalent cations and mixtures thereof, whereby the water dispersibility is at least reduced.
Beck teaches Na-NCC is completely redispersible in water and has a thermal decomposition beginning at 300oC (572oF) for Na-NCC. 
Although Beck, paragraph 2 of the PGPUB, teaches a method to make nanocrystalline cellulose by sulfuric acid hydrolysis, Beck does not teach a specific method to make nanocrystalline cellulose. 
Ding teaches a method for preparing nanocrystalline cellulose I (NCC-I) by using inorganic acid hydrolyzed cellulose fiber wherein the NCC-I was prepared by one-step hydrolysis of strong acid at room temperature. 
The method for preparing NCC by acid-hydrolyzed cellulose fibers according to the present invention comprises first hydrolyzing cellulose fibers with a mineral acid to obtain NCC-I having a particle diameter of about 30 nm and a crystallinity of about 80%, which is prepared by using a volume concentration of 45. -60% sulfuric acid, hydrolyzed by ultrasonic vibration at 0-38 ° C for 2-24 hours, the product obtained by hydrolysis is deionized water washing, alkali neutralization, membrane separation, desalinated water, acetone washing and dehydration, vacuum drying at room temperature , NCC-I powder was obtained. 
The cotton fiber is hydrolyzed by sulfuric acid at room temperature, which mainly breaks the cellulose macromolecular chain, reduces the molecular weight, destroys the amorphous region, and destroys the defective crystalline region. 
When the cellulose fibers are hydrolyzed by sulfuric acid, the crystallinity of the fibers also changes. The crystallinity of the un-hydrolyzed mature cotton fiber is about 75%, and the crystallinity of NCC-I obtained after hydrolysis is 75%-83%. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the method as taught by Ding to make the nano-crystalline cellulose as taught by Beck as the method as taught by Ding does not need a heating step and further keeps the crystallinity of the cellulose intact at about 75%-83%. 

Regarding claim 16, the references teach nanocrystalline cellulose. 

Regarding claim 20, Beck, paragraph 13 of the PGPUB, teaches a cast film may be a coating on a support. 

Claims 1-4, 7-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Augie (WO2012156652, English translation ) in Ding et al (CN1341663, English translation).
Augie teaches transparent films comprising a mixture of (i) cellulose nanocrystals (NCC) and (ii) lignin polymers.
Augie teaches the method for producing a solution of NCC and lignin comprises a step (iii) of adding a crosslinking agent.
Augie teaches lignin is adsorbed on the surface of NCCs, probably via non-covalent bonds and that NCCs allow optimized spreading of lignin polymers at the same time. within the film. This results in a more or less homogeneous distribution (dependent on the ratio NCC / lignin) lignin polymers over the entire surface of the NCC present in the film that is generated.
Augie teaches a process for manufacturing a film, the crosslinking of the NCC / lignin films of the invention is increased. Increasing the crosslinking of the films makes it possible to obtain hydrophobic films and thereby to increase their resistance to water and their adhesion to the support while maintaining the properties of transparency in visible light. and UV opacity of the films of the invention.
Although Augie teaches a process for producing the nanocrystals can be chosen from one of the following processes: mechanical fractionation, controlled chemical hydrolysis, and dissolution, Augie does not teach a specific process to make nanocrystalline cellulose. 
Ding teaches a method for preparing nanocrystalline cellulose I (NCC-I) by using inorganic acid hydrolyzed cellulose fiber wherein the NCC-I was prepared by one-step hydrolysis of strong acid at room temperature. 
The method for preparing NCC by acid-hydrolyzed cellulose fibers according to the present invention comprises first hydrolyzing cellulose fibers with a mineral acid to obtain NCC-I having a particle diameter of about 30 nm and a crystallinity of about 80%, which is prepared by using a volume concentration of 45. -60% sulfuric acid, hydrolyzed by ultrasonic vibration at 0-38 ° C for 2-24 hours, the product obtained by hydrolysis is deionized water washing, alkali neutralization, membrane separation, desalinated water, acetone washing and dehydration, vacuum drying at room temperature , NCC-I powder was obtained. 
The cotton fiber is hydrolyzed by sulfuric acid at room temperature, which mainly breaks the cellulose macromolecular chain, reduces the molecular weight, destroys the amorphous region, and destroys the defective crystalline region. 
When the cellulose fibers are hydrolyzed by sulfuric acid, the crystallinity of the fibers also changes. The crystallinity of the un-hydrolyzed mature cotton fiber is about 75%, and the crystallinity of NCC-I obtained after hydrolysis is 75%-83%. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the method as taught by Ding to make the cellulose nanocrystals as taught by Augie as the method as taught by Ding does not need a heating step and further keeps the crystallinity of the cellulose intact at about 75%-83%.

Regarding claims 2, 9, Augie teaches cellulose nanocrystals. 

Regarding claims 3 and 8, Augie teaches lignin polymers distributed over the entire surface of the NCC. 

Regarding claims 7 and 14, Augie teaches transparent films comprising a mixture of (i) cellulose nanocrystals (NCC) and (ii) lignin polymers.

Regarding claim 10, Augie teaches a process for manufacturing a film, the crosslinking of the NCC / lignin films of the invention is increased. Increasing the crosslinking of the films makes it possible to obtain hydrophobic films and thereby to increase their resistance to water and their adhesion to the support while maintaining the properties of transparency in visible light. and UV opacity of the films of the invention.

Allowable Subject Matter
Claims 5-6, 12-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the references teach nanocellulose, the references do not teach hydrophobic cellulose having an onset thermal decomposition of about 300oF or higher as claimed in claims 5 and 12 and further do not teach the nanocellulose having transmittance properties as claimed in claims 6, 13 and 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20110263756 teaches an article comprising micro fibrillated plant fibers. 
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/12/22